Citation Nr: 0704437	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04-22 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in oak


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to service connection for an eye disorder, 
claimed as glaucoma with cataract, as secondary to service 
connected hypertension.

3.  Entitlement to service connection for a low back 
disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty for over 26 years and 
retired in June 1974. 

This claim is on appeal from the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

In February 2007, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2006).  

The issue of a low back disorder is reopened and will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By decisions dated in August 1974 and April 1976, the RO 
denied the veteran's claim for entitlement to service 
connection for a low back disorder (also claimed as 
scoliosis).

2.  The veteran did not appeal those decisions and they 
became final.  

3.  The RO's April 1976 decision represents the last final 
disallowance of entitlement to service connection for a low 
back disorder.  

4.  Evidence received since the RO's April 1976 decision is 
relevant and probative of the issue at hand.

5.  Service medical records are negative for a chronic eye 
disorder.

6.  The evidence does not show that the veteran's eye 
disorder is related to his service-connected hypertension.


CONCLUSIONS OF LAW

1.  The evidence submitted since the RO's April 1976 decision 
denying the claim of entitlement to service connection for a 
low back disability (scoliosis) is new and material and the 
claim is reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156.

2.  Disability due to an eye disorder, claimed as glaucoma 
with cataract, is not proximately due to or the result of 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1113, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection for a Low 
Back Disorder

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluated the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (effective in August 2001).  As the veteran filed 
his claim in January 2003, this version of 38 C.F.R. 
§ 3.156(a) is applicable in this case.

Historically, the RO denied a claim for residuals of a low 
back injury in August 1974 and a second claim for a low back 
injury (scoliosis) in April 1976.  The veteran did not appeal 
either decision.  The RO's April 1976 decision represents the 
last final disallowance of entitlement to service connection 
for a low back disorder. 

In January 2003, the veteran filed a claim for a low back 
disorder.  The Board finds that the claim should be reopened.  
Specifically, in a September 2003 letter, the veteran's 
private physician noted that the veteran had been under his 
care for a number of years.  After noting a diagnosis of 
degenerative changes of the lumbar spine without spinal 
stenosis, the physician opined that it was "possible that 
the changes noted on the MRI are a result of [the veteran's] 
past military service/job (as a communications machine 
technician teletypewriter mechanic), which required lifting 
and carrying heavy equipment and machines to remote locations 
and weather observer stations."  

Because the physician related the veteran's current 
complaints of low back pain to his military service, this 
evidence addresses a previously unestablished fact and the 
claim is reopened.  Equally important, there is now acquired 
versus developmental pathology, a fact not previously 
established.

II.  Entitlement to Service Connection for an Eye Disorder

Under the relevant regulations, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310 (2006).  Any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, should also be compensated.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Although there was an amendment to 38 C.F.R. § 3.310, the 
veteran filed his claim prior to October 10, 2006, the 
effective date of the change.  See 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006).  The more liberal version is applicable to 
the appeal as the new version would have impermissible 
retroactive effect.  See VA O.G.C. Prec. Op. No. 7-2003.

Furthermore, although the veteran served during a time of 
war, he does not allege that his eye disorder began in 
combat, and, therefore, 38 U.S.C.A. § 1154(b), pertaining to 
proof of service incurrence or aggravation of a disease or 
injury in the case of a veteran who engaged in combat with 
the enemy, is not for application.  

Next, there is no competent evidence of a chronic eye 
disorder during service.  Service medical records reflect 
treatment for conjunctivitis on several occasions but no 
indication of cataracts or glaucoma.  At the time of military 
retirement in 1974, the veteran's eye examination was normal 
and his distant vision was 20/20 in both eyes, and near 
vision was corrected to 20/20 in both eyes.

Post-service medical evidence reveals that the veteran had no 
complaints related to glaucoma or cataracts for many years 
after discharge and no examiner has indicated that there is a 
nexus between the veteran's current eye complaints and 
military service.  Specifically, he sought treatment for eye-
related complaints in January 1988 and January 1989, but no 
mention of glaucoma or cataracts was made.  In September 
1994, he sought treatment for a six week history of constant 
burning and tearing of both eyes.  The diagnosis was chronic 
open angle glaucoma (COAG), right eye.  This was the first 
mention of glaucoma in the claims file.  In December 1999, 
the diagnosis was COAG and cataracts.  

When examined in September 1994, the veteran reported a six-
week history of eye complaints.  He did not report an in-
service history of eye difficulty.  His silence, when 
otherwise reporting a medical history constitutes negative 
evidence.  Moreover, the Board emphasizes the multi-year gap 
between discharge from military service and initial reported 
symptoms consistent with COAG/cataracts.  Any assertion of 
in-service symptoms are unsupported and not reliable.  As 
such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim).   

Next, a review of the outpatient treatment records (private 
and VA) does not reveal a medical opinion to the effect that 
glaucoma and/or cataracts were the result of his military 
service.  Indeed, the veteran does not assert a claim for 
direct service connection, rather maintains that his eye 
disorder was caused by his service-connected hypertension.  
However, he is not competent to determine the etiology of his 
eye pathology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
There is simply no competent evidence which attributes his 
current eye pathology to his active service.

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, and the treatment records 
in light of the applicable law and regulations, and finds 
that equipoise is not shown and the benefit of the doubt rule 
does not apply.  As the evidence fails to support the 
veteran's claim, the Board is unable to grant the benefit 
sought. 

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

With respect to the veteran's claim for an eye disorder, he 
was notified of the VCAA by correspondence dated in March 
2003, February 2004, and December 2004.  He has been provided 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
Because the service medical records do not reflect a chronic 
eye disorder, there was no treatment for an eye disorder for 
many years after military service, and no competent evidence 
to establish a medical nexus, the Board finds that a medical 
opinion is not needed.  The available medical evidence is 
sufficient for an adequate determination.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Even though the notice was inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claim 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Inasmuch as the Board is reopening the claim for a low back 
disorder, the veteran will not be prejudiced by the Board's 
decision even if the notice and duty to assist provisions 
contained in the law have not been completely satisfied.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  


ORDER

The application to reopen the claim of entitlement to service 
connection for a low back disorder is granted.

Service connection for an eye disorder, claimed as glaucoma 
with cataract, is denied.


REMAND

Having determined that the claim for a low back disorder 
should be reopened, the Board finds that a remand is needed.  
Specifically, the Board notes that the veteran injured his 
back in service.  Further, his private physician opined that 
it was possible that the veteran's low back pathology was the 
result of military service.  However, his statement, without 
any medical foundation, is succinct, at best.  Therefore, the 
Board finds that a more thorough review of the claims file 
and a reasoned medical opinion is needed to better assess the 
veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain outpatient treatment records 
from the VA Medical Center at Sacramento, 
California, for the period from February 
2004 to the present.

2.  Make arrangements with the 
appropriate medical facility for a 
medical opinion regarding the 
relationship between the veteran's 
current low back complaints and active 
duty.  Specifically, the examiner is 
requested to express an opinion as to the 
following:

Does the record establish that the 
veteran's current low back disability is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) related 
to military service?  

In responding to this question, the 
examiner should indicate the degree to 
which the opinion is based upon the 
objective findings of record as opposed 
to the history as provided by the 
veteran.

3.  The AOJ shall comply with 38 C.F.R. 
§ 3.655.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  The Board intimates no opinion as to 
the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


